     Case 1:20-cv-02186-RBW Document 1 Filed 08/10/20 Page 1 of 18




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
                                (Civil Division)

__________________________________________
                                          )
ESTHER OVIOSU                             )
1810 Reddy Drive, #5118                   )
Woodbridge, VA 22191                      )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )                  Civil Action No.: ___________
                                          )
CHAD WOLF, Acting Secretary,              )
U.S. Department of Homeland Security      )                  Jury Demanded
                                          )
       Defendant.                         )
__________________________________________)

                                      COMPLAINT

       Plaintiff, Esther Oviosu, by and through undersigned counsel, files suit against the

named Defendant for the cause of action stated as follows:

                                    INTRODUCTION

1.     Plaintiff, Esther Oviosu (“Plaintiff” or “Ms. Oviosu”) brings this civil action

pursuant to Title VII of the Civil Rights Act of 1964 (“Title VII”), as amended, 42 U.S.C.

§ 2000e, et seq.; and the Civil Rights Act of 1991, 42 U.S.C. § 1981a, for relief from

discrimination based on her race (Black), color (Dark skinned), and reprisal (Prior EEO

Activity).

2.     Defendant, Chad Wolf (“Defendant” or “Acting Secretary Wolf”) discriminated

against Plaintiff on the basis of her race (Black), color (Dark Skinned), and reprisal (Prior

EEO Activity), during the course of her employment with the Department of the Homeland

Security (United States Citizenship and Immigration Services) (“the Agency”).
     Case 1:20-cv-02186-RBW Document 1 Filed 08/10/20 Page 2 of 18




                              JURISDICTION AND VENUE

3.       This Court has jurisdiction over this Complaint pursuant to Title VII, as amended,

42 U.S.C. §§ 2000e-16, 2000e-5(f)(1) and (3). Further, this Court has jurisdiction over this

Complaint because there is diversity of the parties and a question of federal law is

presented. 28 U.S.C. §§ 1331 (federal question) and 1332 (diversity).

4.       Venue properly lies within this Court pursuant to 28 U.S.C. § 1391 and 42 U.S.C.

§ 2000e-5(f)(3). Acting Secretary Wolf is an officer of the Agency, which is headquartered

in the District of Columbia. Acting Secretary Wolf performs a significant amount of his

official duties in the District of Columbia and resides, for the purposes of venue, within the

District of Columbia. See, e.g., Bartman v. Cheney, 827 F.Supp. 1 (D.D.C. 1993) (holding

that the Secretary of Defense resides in the District of Columbia for the purposes of 28

U.S.C. § 1391).

                                         PARTIES

5.       Plaintiff is currently domiciled at 1810 Reddy Drive, #5118, Woodbridge, VA

22191.    At all relevant times, Plaintiff has been an employee of the United States

Department of Homeland Security, United States Citizenship and Immigration Services.

Plaintiff is a resident of Prince William County, Virginia, and a United States Citizen.

6.       Acting Secretary Wolf is being sued in his official capacity as the Acting Secretary

for the United States Department of Homeland Security.

7.       Defendant is subject to suit for the negligent, discriminatory, wanton, willful or

wrongful acts and/or omissions of employees or agents of Defendant; in addition,

Defendant is the employer of persons who have committed negligent, discriminatory acts




                                              2
      Case 1:20-cv-02186-RBW Document 1 Filed 08/10/20 Page 3 of 18




and/or omission against Plaintiff within the course and scope of their employment.

Therefore, Defendant is liable pursuant to the doctrine of Respondeat Superior.

                             EXHAUSTION OF REMEDIES

8.     Plaintiff has exhausted all of her administrative remedies.

9.     On July 7, 2017, Plaintiff timely filed a formal EEO Charge of Discrimination with

the Equal Opportunity Employment Commission (“EEOC”) for discrimination based on

her race (Black), color (Dark Skinned), reprisal (Prior EEO Activity) for the adverse

employment actions alleged herein.

10.    On April 15, 2020, an Administrative Law Judge issued a Decision on the Agency’s

Motion for Summary Judgment, without a hearing, finding that Plaintiff failed to raise any

genuine issues of material fact or issues of credibility relevant to the allegations of

discrimination.

11.    On May 26, 2020, the Agency issued a Final Agency Decision giving the Plaintiff

90 days to file a Federal Civil Action.

12.    Plaintiff now timely files this action pursuant to the 29 C.F.R. § 1614.407(a).

                                           FACTS

13.    Plaintiff incorporates all information and allegations contained in the preceding

paragraphs as if fully set forth herein.

14.    In January 2010, Plaintiff was assigned to work in the Administrative Site Visit

Verification Program, Fraud Division, Fraud Detection and National Security Directorate,

U.S. Citizenship and Immigration Services.

15.    In January 2010, Mary Ann Case (Caucasian) (White) (No Prior EEO Activity) was

employed as the Branch Chief, Administrative Site Visit Verification Program, Fraud



                                             3
      Case 1:20-cv-02186-RBW Document 1 Filed 08/10/20 Page 4 of 18




Division, Fraud Detection and National Security Directorate, U.S. Citizenship and

Immigration Services, and was Plaintiff’s first line supervisor.

16.    In 2010, Robert Blackwood (Caucasian) (White) (No Prior EEO Activity) was

employed as the Chief, Fraud Division, Fraud Detection and National Security Directorate,

U.S. Citizenship and Immigration Services, and was Plaintiff’s second-line supervisor.

17.    On or around May 7, 2010, Plaintiff met with Mr. Robert Blackwood and expressed

to Mr. Blackwood, that due to Plaintiff’s race and color, Ms. Case was leaving Plaintiff out

of Administrative Site Visit Verification Program projects, did not allow Plaintiff to attend

important meetings, and prevented Plaintiff from talking in meetings.

18.    On May 17, 2010, Plaintiff hand delivered a letter to Mr. Blackwood reiterating

what was stated at the in-person meeting, that Ms. Case was leaving Plaintiff out of

Administrative Site Visit Verification Program projects, did not allow Plaintiff to attend

important meetings, and prevented Plaintiff from talking in meetings.

19.    As a result of Plaintiff’s May 7 and May 17, 2010 protected EEO activity, wherein

she reports to Mr. Blackwood that Ms. Case is discriminating against her due to her race

and color, on May 27, 2010, Ms. Case emailed Mr. Blackwood and stated the following:

“It is very disappointing that Esther’s memo towards you requesting reassignment is

focused on her negative personal feelings towards me, of which I was not aware. It is my

belief that her accusations are a redirection of issues she is having in the performance of

some of her duties as assigned.”

20.    On June 7, 2010, Plaintiff was assigned to a different supervisor, Shari Goldston,

in a different branch within the Fraud Division.




                                             4
      Case 1:20-cv-02186-RBW Document 1 Filed 08/10/20 Page 5 of 18




21.    On July 13, 2015, the Plaintiff was selected for the Supervisory Immigration

Officer position, Administrative Site Visit Verification Program, Fraud Division, Fraud

Detection and National Security Directorate. A total of 31 applicants were evaluated based

on the following skill sets and experience: Knowledge & Experience in Immigration Law,

Processes and Procedures; Prior Supervisory Experience; Specialized Experience

(ASVVP); Research, Analytic Skills and Written Work Products; Prior Immigration Field

and Liaison Experience; and Systems Experience (FDNS-DS, CLAIMS, etc.). Following

a review of the 31 applications, 8 applicants were interviewed, including Plaintiff. The

Plaintiff was interviewed by an Interview Panel which consisted of Tacho Jinn, Krystal

Hodges, Jimmy Zenny, and Robert Pietrafesa. Plaintiff’s references, supervisors, and

Fraud Detection and National Security Directorate managers were contacted prior to the

selection for insight into Plaintiff’s capabilities and performance.

22.    During the relevant time period, Mr. Jimmy Zenny, Branch Chief, Fraud Division,

Fraud Detection and National Security Directorate was Plaintiff’s first-line supervisor.

23.    On March 31, 2016, Ms. Mary Ann Case, assumed the role of Chief, Fraud

Division, Fraud Detection and National Security Directorate, thereby becoming Plaintiff’s

second-level supervisor.

24.    Mr. Zenny provided in his deposition that he recommended Plaintiff for the

Supervisory position because she “stood out as having knowledge of the program.”

25.    The Supervisory Immigration Officer Hiring Memo states “Ms. Oviosu has

demonstrated that she bring [sic] extensive experience the areas of collaboration, team

work, leadership, and historical knowledge of the Fraud Division’s programs and missions

which are invaluable qualities needed to serve in the capacity if SIO.”



                                              5
      Case 1:20-cv-02186-RBW Document 1 Filed 08/10/20 Page 6 of 18




26.     On April 29, 2016, after Plaintiff had served in the Supervisory position for 7

months and 23 days, Mr. Zenny issued the Plaintiff’s 2016 Mid-Cycle Review. The Mid-

Cycle Review stated the following about Plaintiff’s performance:

        Oviosu keenly aware of her role and responsibilities as a first line supervisor

        and communicates to management her concerns and progression in meeting

        our priorities. SIO Oviosu primary duty is the Administrative Site Visit

        Verification Program (ASVVP). She has been instrumental in making sure

        that the field gets the support that it needs in order to meet the 10,000

        completions mandated by the priorities.

27.     The April 29, 2016 Mid-Cycle Review also stated the following about Plaintiff’s

leadership abilities:

        She is balanced in providing her expertise and clarifying issues when there

        have been disagreements among fellow team members. These actions are

        indicative of her leadership abilities and her effective liaison with

        management, co-workers and subordinates. She is promoting team work,

        transparency and cooperation. We look forward to her continued

        development as a Supervisory Immigration Officer.

28.     The April 29, 2016 Mid-Cycle Review also stated the following about Plaintiff’s

achievements:

        She has taken her work seriously and Is [sic] motivated to achieve the FDNS

        FD goals. One of her most notable achievements with her team during this

        mid review has been the implementation of the OJT with WAS.

        •       Assisted in the reviewing and revising the L-lA Paper



                                              6
     Case 1:20-cv-02186-RBW Document 1 Filed 08/10/20 Page 7 of 18




       •        Assisted In the crafting and editing of the Matter of Simeio Solutions,

       LLC memorandum

       •        Assisted In the crafting and reviewing of the senate Appropriations

       Report (SAR )

       •        Planned, Implemented the OJT Site Visit with WAS In coordination with

       NER

       •        Assisted in the editing of GS-11 PD, once approved, and assisted In

       Identifying the location to be sent to the field.

       •        Coordinated the bi-weekly ASVVP meetings and provide support to

       field.

       •        Meet with Staff occasionally as needed to assess their work, and to help

       develop them.

       •        Extreme Hardship: Represented FDNS at regulations development

       meetings with Office of Policy and Strategy.

       •        SIJ- Participate in drafting the Rule for SIJ

29. In June of 2016, while Mr. Zenny was on vacation, he left Plaintiff in the acting position

   of “Branch Chief” because he “trusted her.”

30. When Mr. Zenny returned from his vacation, he praised and thanked the Plaintiff for

   performing the branch chief duties.

31. Ms. Paula Siler, co-worker, provided the following testimony regarding her experience

   working with the Complainant:

       Ms. Oviosu was very helpful. She was also very dedicated. She was there every

       day. People came to her for help. Sometimes she could not get things done on time


                                              7
     Case 1:20-cv-02186-RBW Document 1 Filed 08/10/20 Page 8 of 18




       because she had to wait for information from other groups. It was not her fault she

       had to wait for data from other Divisions.

32. Mr. Timothy Shavers and Ms. Shari Golston both supervised the Plaintiff and testified

   that she was a good employee.

33. On August 26, 2016, eight calendar days before the end of her probationary period, Ms.

   Mary Ann Case removed the Plaintiff from the Supervisory Immigration Officer

   position and reassigned her effective September 4, 2016.

34. INS Policy Statement 1.1.206 Probationary Period for Supervisors and Managers

   provides that removals should be initiated by the employee’s first line supervisor and

   should be initiated, whenever possible, no later than 60 days prior to the completion of

   the probationary period.

35. Ms. Case, Plaintiff’s second-line supervisor and not Mr. Zenny, Plaintiff’s first-line

   supervisor, drafted the August 26, 2016 removal letter removing the Plaintiff from the

   Supervisory Immigration Officer position.

36. Mr. Zenny first saw the removal letter after it was issued to Plaintiff because Ms. Case

   issued the removal letter to Plaintiff while Mr. Zenny was away at training.

37. Although Mr. Zenny was no longer Plaintiff’s supervisor, he was tasked with

   completing her Fiscal Year 2016 Performance Appraisal (FY2016 PPA) in November

   of 2016.

38. Ms. Case reports that Mr. Zenny was reluctant to rate the Plaintiff’s FY2016 PPA.

39. Mr. Zenny did not request a self-assessment from the Plaintiff prior to issuing her

   FY2016 PPA, although he normally requests self-assessments of employees.

40. On September 19, 2016, due to the August 26, 2016 removal, Plaintiff filed an informal



                                             8
     Case 1:20-cv-02186-RBW Document 1 Filed 08/10/20 Page 9 of 18




   complaint on the bases of race, harassment, and retaliation.

41. On November 15, 2016, Ms. Teresa K. Prichard, ADR Program Manager, emailed

   Plaintiff acknowledging her October 6, 2016 request to mediate.

42. On November 16, 2016, Mr. Zenny emails Ms. Bell, LER Specialist, regarding the

   Plaintiff’s FY2016 PPA and states, “Mary Ann wanted me to send you Esther’s

   Final PPA for you to review and give us guidance.”

43. On December 1, 2016, Ms. Belinda Bell, LER Specialist, emailed Mr. Jimmy Zenny

   regarding the preparation of Plaintiff’s FY2016 PPA and stated the following:

“You removed a proposed sentence that I think is important to further explain why

the leading competency was unacceptable. I added a sentence that reads,

       However, Ms. Oviosu had challenged in leading her staff to meet numerous other

       program requirements. This resulted in incomplete and untimely submissions or

       the need for the Branch Chief to complete the assignments.”

44. On December 1, 2016, Mr. Zenny responded to Ms. Bell’s email regarding Ms. Bell’s

   proposed inclusion of the sentence in Plaintiff’s FY2016 PPA which reads, “This

   resulted in incomplete and untimely submissions or the need for the Branch Chief to

   complete the assignments” and states that he is having difficulty putting that sentence

   in and suggests its removal from the FY2016 PPA because “as a division we constantly

   get tasking that have an unreasonable turnaround time and at times not even relevant

   to FD.”

45. ADR Mediation was scheduled for December 6, 2016.

46. On December 1, 2016, Ms. Bell, informed Mr. Zenny that she prefers Mr. Zenny

   not email Plaintiff her FY2016 PPA prior to presenting it to her in person.



                                            9
     Case 1:20-cv-02186-RBW Document 1 Filed 08/10/20 Page 10 of 18




47. Between November 16, 2016 and December 6, 2016, Mr. Zenny, Ms. Case, and Ms.

   Bell scrambled to ensure Plaintiff received the FY2016 PPA by the December 6,

   2016 scheduled mediation date.

48. The FY2016 PPA was issued to Plaintiff on December 6, 2016 only hours before

   her scheduled ADR Mediation.

49. The FY2016 PPA indicates Plaintiff received an Unacceptable in Competency

   Number 7 “Leadership” and in Goal Number 1 “Leading People in a Quality Work

   Environment which is in direct contradiction with her 2016 Mid-Cycle Review.

50. Prior to issuing Plaintiff her FY2016 PPA, at no point in time did Mr. Zenny ever

   provide the Plaintiff with a document, memo, letter, or email regarding alleged

   deficiencies, or her need to improve on the alleged deficiencies noted in the FY2016

   PPA.

51. During Mr. Zenny’s deposition, he testified that he used language from the August

   26, 2016 removal letter, drafted by Ms. Case, in the FY2016 PPA.

52. Mr. Zenny also testified that in order to justify the Plaintiff’s removal, she had to

   receive an “Unacceptable” rating on her FY2016 PPA. Prior to issuing Plaintiff an

   “Unacceptable” rating on her FY2016PPA, Mr. Zenny has never given any other

   employee an “Unacceptable” rating.

                                CAUSES OF ACTION

                                     COUNT ONE
                 Title VII of the Civil Rights Act of 1964, as amended,
                                42 U.S.C. § 2000e, et seq.
                  (Employment Discrimination on the Basis of Race)

53. Plaintiff is Black and, as such, is a member of a protected class.




                                             10
     Case 1:20-cv-02186-RBW Document 1 Filed 08/10/20 Page 11 of 18




54. As an employee of Defendant, Plaintiff was treated differently and subjected to

   disparate treatment in comparison to non-Black employees that Defendant employed.

55. Defendant has subjected Plaintiff to adverse employment actions, including her

   removal from the Supervisory Immigration Officer position and causing Plaintiff to

   receive an “Unacceptable” rating on her FY2016 PPA, and otherwise deprived Plaintiff

   of her rights as enjoyed by her non-Black coworkers.

56. Defendant’s unlawful conduct negatively impacted the terms, conditions and privileges

   of Plaintiff’s employment because it resulted in a loss of benefits, promotional

   opportunities and other disadvantages in the workplace.

57. The reason(s) proffered for Defendant’s unlawful conduct, including that the adverse

   actions taken against Plaintiff were a result of Plaintiff’s poor performance, and her

   lack of responsibility for her alleged deficient performance, are not legitimate and

   would be pretext for its discriminatory conduct.

58. Defendant knew at all times during the events described throughout this Complaint that

   Plaintiff is Black.

59. Plaintiff has been treated differently and subjected to different terms and conditions of

   her employment due to her race (Black).

60. Defendant has limited Plaintiff in a way that deprives her of employment opportunities,

   workplace benefits and otherwise adversely affects her status as an employee because

   of her race (Black)

61. Other employees who were similarly situated but are members of a different protected

   class than Plaintiff, have been treated more favorably than Plaintiff in the terms and

   conditions of employment.



                                             11
    Case 1:20-cv-02186-RBW Document 1 Filed 08/10/20 Page 12 of 18




62. Defendant’s conduct has been intentional, deliberate, willful, malicious, reckless and

   in callous disregard of the rights of Plaintiff because of her race (Black).

63. As a direct and proximate cause of Defendant’s conduct alleged in this Complaint,

   Plaintiff suffered, and continues to suffer, from harm, injury and monetary damages –

   including but not limited to past and future loss of income, benefits, career

   opportunities, expenses and costs – and is entitled to all available legal and equitable

   remedies.

64. Plaintiff was humiliated, embarrassed and made to endure a great amount of pain and

   suffering, and her injury is permanent in nature. Defendant’s treatment and actions are

   ongoing.

65. Plaintiff has incurred lost wages, loss of reputation and loss of career opportunity now

   and into the future, and all of the other losses stated without Plaintiff contributing in

   any way thereto.

                                     COUNT TWO
                 Title VII of the Civil Rights Act of 1964, as amended,
                                42 U.S.C. § 2000e, et seq.
                  (Employment Discrimination on the Basis of Color)

66. Plaintiff is Dark-skinned and, as such, is a member of a protected class.

67. As an employee of Defendant, Plaintiff was treated differently and subjected to

   disparate treatment in comparison to non-Dark-skinned employees that Defendant

   employed.

68. Defendant has subjected Plaintiff to adverse employment actions, including her

   removal from the Supervisory Immigration Officer position and causing Plaintiff to

   receive an “Unacceptable” rating on her FY2016 PPA, and otherwise deprived Plaintiff

   of her rights as enjoyed by her non-Dark-skinned coworkers.

                                            12
     Case 1:20-cv-02186-RBW Document 1 Filed 08/10/20 Page 13 of 18




69. Defendant’s unlawful conduct negatively impacted the terms, conditions and privileges

   of Plaintiff’s employment because it resulted in loss of benefits, promotional

   opportunities and other disadvantages in the workplace.

70. The reason(s) proffered for Defendant’s unlawful conduct, including that the adverse

   actions taken against Plaintiff were a result of Plaintiff’s poor performance, and her

   lack of responsibility for her alleged deficient performance, are not legitimate and

   would be pretext for its discriminatory conduct.

71. Defendant knew at all times during the events described throughout this Complaint that

   Plaintiff is Dark-skinned.

72. Plaintiff has been treated differently and subjected to different terms and conditions of

   her employment due to her color (Dark-skinned).

73. Defendant has limited Plaintiff in a way that deprives her of employment opportunities,

   workplace benefits and otherwise adversely affects her status as an employee because

   of her color (Dark-skinned).

74. Other employees who were similarly situated but are members of a different protected

   class than Plaintiff, have been treated more favorably than Plaintiff in the terms and

   conditions of employment.

75. Defendant’s conduct has been intentional, deliberate, willful, malicious, reckless and

   in callous disregard of the rights of Plaintiff because of her color (Dark-skinned).

76. As a direct and proximate cause of Defendant’s conduct alleged in this Complaint,

   Plaintiff suffered, and continues to suffer, from harm, injury and monetary damages –

   including but not limited to past and future loss of income, benefits, career




                                             13
    Case 1:20-cv-02186-RBW Document 1 Filed 08/10/20 Page 14 of 18




   opportunities, expenses and costs – and is entitled to all available legal and equitable

   remedies.

77. Plaintiff was humiliated, embarrassed and made to endure a great amount of pain and

   suffering, and her injury is permanent in nature. Defendant’s treatment and actions are

   ongoing.

78. Plaintiff has incurred lost wages, loss of reputation and loss of career opportunity now

   and into the future, and all of the other losses stated without Plaintiff contributing in

   any way thereto.

                                    COUNT THREE
                 Title VII of the Civil Rights Act of 1964, as amended,
                                42 U.S.C. § 2000e, et seq.
                (Employment Discrimination on the Basis of Reprisal)

79. Plaintiff engaged in protected EEO activity, and, as such, is a member of a protected

   class.

80. As an employee of Defendant, Plaintiff was treated differently and subjected to

   disparate and retaliatory treatment, in comparison to employees with no prior EEO

   activity, that Defendant employed.

81. Defendant has subjected Plaintiff to adverse employment actions, including her

   removal from the Supervisory Immigration Officer position and causing Plaintiff to

   receive an “Unacceptable” rating on her FY2016 PPA, and otherwise deprived Plaintiff

   of her rights as enjoyed by her co-workers with no prior EEO activity.

82. Defendant’s unlawful conduct negatively impacted the terms, conditions and privileges

   of Plaintiff’s employment because it resulted in loss of benefits, promotional

   opportunities and other disadvantages in the workplace.




                                            14
     Case 1:20-cv-02186-RBW Document 1 Filed 08/10/20 Page 15 of 18




83. The reason(s) proffered for Defendant’s unlawful conduct, including that the adverse

   actions taken against Plaintiff were a result of Plaintiff’s poor performance, and her

   lack of responsibility for her alleged deficient performance, are not legitimate and

   would be pretext for its discriminatory conduct.

84. Defendant knew at all times during the events described throughout this Complaint that

   Plaintiff had engaged in prior EEO activity.

85. Plaintiff has been treated differently and subjected to different terms and conditions of

   her employment due to reprisal (Prior EEO Activity).

86. Defendant has limited Plaintiff in a way that deprives her of employment opportunities,

   workplace benefits and otherwise adversely affects her status as an employee because

   of her prior EEO activity.

87. Other employees who were similarly situated but are members of a different protected

   class than Plaintiff, have been treated more favorably than Plaintiff in the terms and

   conditions of employment.

88. Defendant’s conduct has been intentional, deliberate, willful, malicious, reckless and

   in callous disregard of the rights of Plaintiff because of her prior EEO activity.

89. As a direct and proximate cause of Defendant’s conduct alleged in this Complaint,

   Plaintiff suffered, and continues to suffer, from harm, injury and monetary damages –

   including but not limited to past and future loss of income, benefits, career

   opportunities, expenses and costs – and is entitled to all available legal and equitable

   remedies.




                                             15
    Case 1:20-cv-02186-RBW Document 1 Filed 08/10/20 Page 16 of 18




90. Plaintiff was humiliated, embarrassed and made to endure a great amount of pain and

   suffering, and her injury is permanent in nature. Defendant’s treatment and actions are

   ongoing.

91. Plaintiff has incurred lost wages, loss of reputation and loss of career opportunity now

   and into the future, and all of the other losses stated without Plaintiff contributing in

   any way thereto.

                                PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully prays that this Honorable Court;

       a. Reinstate Plaintiff to the Supervisor Immigration Officer position, retroactive

            to September 1, 2016, with applicable back-pay, benefits, and interest;

       b.   Promote Plaintiff to a GS-15 retroactive to December 1, 2016, with applicable

            backpay, benefits, and interest;

       c.   Provide Plaintiff with a clean record of any adverse/negative personnel

            actions/records, including all adverse/negative PPA appraisal(s), and

            substitute accurate Agency records on the Plaintiff;

       d.   Reimburse Plaintiff 300 hours of Sick Leave she was forced to use due to the

            Agency’s discrimination and retaliation;

       e.   Pay Plaintiff past pecuniary compensatory damages in their proven amount;

       f.   Pay Plaintiff future pecuniary and nonpecuniary compensatory damages in a

            proven amount not to exceed $300,000;

       g.   Pay Plaintiff’s reasonable attorneys’ fees; and

       h.   Award such other and further relief as this Honorable Court deems just and

            proper.



                                               16
     Case 1:20-cv-02186-RBW Document 1 Filed 08/10/20 Page 17 of 18




                                     EQUITABLE RELIEF

92. Plaintiff hereby incorporates by reference hereto, the facts, law, and/or allegations

    contained within the preceding paragraphs, as fully set forth herein.

93. Because of the actions alleged herein, the continued employment of the supervisors at

    issue herein without training in equal employment opportunity law, rules and

    regulations, present a clear and present danger to the employees of Defendant and could

    result in further illegal actions on the part of Defendant, by and through their respective

    agents, servants and employees.

           WHEREFORE, Plaintiff respectfully prays that this Honorable Court:

           a.   Order Defendant to institute a policy and procedure to be implemented against

                discrimination;

           b.   Equal Employment Opportunity training for Defendant and the supervisory

                officials at issue herein;

           c.   Supervisory training for the supervisors at issue herein; and

           d.   Such other and further relief as this Court deems just and proper.

                                        JURY DEMAND

           Pursuant to Fed. R. Civ. P. 38, Plaintiff demands a trial by jury on all issues so

triable.

                                                              Respectfully submitted,


                                                              ________________________
                                                              A. MARQUES PITRE
                                                              (D.C. Bar No. 503119)
                                                              Pitre & Associates, LLC
                                                              Ronald Reagan Building and
                                                              International Trade Center


                                               17
Case 1:20-cv-02186-RBW Document 1 Filed 08/10/20 Page 18 of 18




                                         1300 Pennsylvania Avenue,
                                         N.W., Suite 700
                                         Washington, DC 20004
                                         Phone: 202-204-3006
                                         Direct: 202-840-6797
                                         Email: ampitre@ampitreassociates.com

                                         Counsel for Plaintiff




                              18
